NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-4206
                                       ___________

                          LUDJI GEORGESKY DESROCHES,
                                           Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                              Respondent
                       ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A055-734-653)
                     Immigration Judge: Honorable Mirlande Tadal
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 15, 2017
             Before: SHWARTZ, COWEN and FUENTES, Circuit Judges

                              (Opinion filed: June 23, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Ludji Desroches, a citizen of Haiti, petitions for review from a decision of the

Board of Immigration Appeals (“BIA”). For the reasons below, we will deny the

petition.

       Desroches was admitted to the United States in 2002 as a lawful permanent

resident. In 2008, Desroches was convicted of several New Jersey drug crimes, including

distribution of cocaine, in violation of N.J. Stat. Ann. § 2C:35-5(a)(1). R. 584. The

Government charged him as removable for having been convicted of an aggravated

felony (illicit trafficking of a controlled substance) and for having been convicted of a

controlled substance violation. Desroches filed an application for asylum, withholding,

and relief under the Convention Against Torture (“CAT”), claiming that he would be

subject to mistreatment in Haiti based on his political opinion and his status as a criminal

deportee.

       In her initial decision, the Immigration Judge (“IJ”) attempted to sustain the

removability charge based on the alleged aggravated felony violation. R. 153. In that

decision, the IJ also concluded that Desroches could be considered only for withholding

of removal or relief under CAT. See R. 155. She denied such relief. Desroches

appealed to the BIA, challenging whether the applicable New Jersey drug crime was an

aggravated felony. The BIA remanded the case because Desroches’s basis for

removability was not properly sustained on the record. R. 87. Following remand, the IJ

sustained Desroches’s removability based both on the aggravated felony and controlled

substance charges. R. 71. Desroches again appealed to the BIA, claiming the IJ violated



                                             2
due process on remand when she did not allow him to present additional evidence for

relief.

          On appeal, the BIA addressed the claims that Desroches raised in his first BIA

appeal. First, Desroches had challenged whether his distribution conviction was

categorically an aggravated felony on the grounds that New Jersey uses a broader attempt

definition than the corresponding federal statute. The BIA rejected the argument,

concluding that the pertinent documents did not support a claim that he was convicted for

mere solicitation or preparation. See R. 5 & 584 (reflecting conviction for distribution of

cocaine). The BIA also rejected an additional argument that Desroches raised about

whether his conviction qualified as a controlled substance offense. R. 6.

          Finally, the BIA rejected Desroches’s claim that he was denied due process after

remand. The BIA determined that Desroches failed to state on what basis he intended to

seek relief after remand. Further, the BIA concluded that any error was harmless because

Desroches’s aggravated felony made him ineligible for relief such as cancellation and

voluntary departure. The BIA also noted that Desroches had not meaningfully appealed

the IJ’s determination on his claims of asylum, withholding, and protection under CAT.

          Because of the bases for Desroches’s removability, this Court is limited to

reviewing only constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C)-

(D); Pieschacon-Villegas v. Att’y Gen., 671 F.3d 303, 309-10 (3d Cir. 2011). Arguments

that are not raised in his brief are waived. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d

Cir. 1993); see also Al-Ra’Id v. Ingle, 69 F.3d 28, 31 (5th Cir. 1995) (noting that pro se

litigants are not excepted from the requirement to raise and argue issues on appeal).

                                               3
       In his informal brief, Desroches alleges error based on claims that the IJ did not

inform him about “other reliefs I could have been eligible for” or the basis for his

removal. He also relies on family hardship in arguing for relief from this Court.

Desroches, however, does not address the BIA’s removability determination or its

conclusion that he had not meaningfully appealed the IJ’s decision regarding asylum,

withholding of removal, or protection under the CAT.

       To the extent that Desroches raises a constitutional due process claim about the

IJ’s alleged failure to inform to him about his eligibility for other forms of relief, the BIA

addressed this claim, noting any error was harmless since Desroches did not identify any

potential grounds for relief. We agree and note that he does not state any basis for relief

in his informal brief. Desroches’s claim that he was not informed about the reason for his

removal is belied by the record, which is discussed above and reflects his conviction for

distribution of cocaine. Next, Desroches’s claim of family hardship does not raise a

constitutional or legal basis upon which we can grant him relief. Finally, we decline to

otherwise address the BIA’s dispositive determinations about removability, asylum,

withholding, and protection under the CAT because Desroches has not challenged those

rulings in his brief.

       For the reasons above, Desroches’s petition for review is denied.




                                              4